Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 4, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated or in the alternative under 35 U.S.C. 103 as obvious over Sartler et al. US 6,250,844.  Sartler et al. disclose a trowel blade (56) having an upper mounting surface and a lower finishing surface. Wherein a plurality of tapped bores (264) extend from said upper mounting surface into said body of said trowel blade, but does not extend through said trowel blade.  See Figs. 18A, 19A); Col. 12, lns. 44-67.  Although Sartler et al. does not disclose “the finishing surface prevents surface material being collected as the trowel blade is used”, it would be obvious if not inherent to one of ordinary skill in the art before the effective filing date of the claimed invention, that because Sartler et al. discloses the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sartler et al. US 6,250,844 in view of Barcenas US 2008/0025794.  Sartler et al. disclose a trowel blade made of metal.  But do not disclose a trowel blade made of plastic.  However, Barcenas teaches it is known that trowel blades are commonly made of steel, aluminum, wood or plastics.  [0028].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the trowel blade of Sartler et al. from plastics as taught by Barcenas, since metal and plastic trowel blades are art recognized equivalents.

3. 	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sartler et al. US 6,250,844 in view of Wetherell US 2015/0159384.  Sartler et al. disclose a rectangular trowel blade for a power trowel, but do not disclose a trowel blade having curved portions proximate ends of the trowel blade.  However, Wetherell teaches a power trowel (10) having a plurality of blades (24) said blades having curved ends.  See Fig. 2.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the trowel blade of Sartler et al. with curved ends as taught by Wetherell, since square and curved ended trowel blades are art recognized equivalents.

Allowable Subject Matter
Claims 13, 14, 17-20 are allowed.
Claims 6-8, 10-12, 15, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 1/18/2022, with respect to the rejection(s) of claim(s) 1-5, 8, 9, 12 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sartler et al.


Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				03/17/2022